UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-4620


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

IRBENIS MEDEROS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:15-cr-00203-CCE-1)


Submitted:   April 28, 2016                 Decided:   June 16, 2016


Before WILKINSON, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel A. Harris, Locke T. Clifford, CLIFFORD CLENDENIN & O’HALE,
LLP, Greensboro, North Carolina, for Appellant.      Ripley Rand,
United States Attorney, Eric L. Iverson, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Irbenis Mederos pled guilty, pursuant to a plea agreement, to

receiving     child    pornography,        in    violation    of     18   U.S.C.

§ 2252A(a)(2)(A) (2012), and the district court imposed a downward

variant sentence of 125 months’ imprisonment.               On appeal, Mederos

argues that the court procedurally erred by failing to properly

consider the need to avoid unwarranted sentence disparities when

explaining Mederos’ sentence.      See 18 U.S.C. § 3553(a)(6) (2012).

Finding no error, we affirm.

     We review a sentence for reasonableness under a deferential

abuse of discretion standard.      Gall v. United States, 552 U.S. 38,

51 (2007); United States v. Berry, 814 F.3d 192, 194-95 (4th Cir.

2016).    In determining procedural reasonableness, we consider,

among    other    factors,   whether   the       district    court   adequately

analyzed the 18 U.S.C. § 3553(a) (2012) factors and sufficiently

explained the selected sentence.                Gall, 552 U.S. at 51.       “By

drawing arguments from § 3553 for a sentence different than the

one ultimately imposed,” Mederos preserved his challenge to the

court’s explanation and consideration of the § 3553(a) factors,

and any error will result in reversal unless “the error was

harmless.”       United States v. Lynn, 592 F.3d 572, 576, 578 (4th

Cir. 2010).

     In explaining a defendant’s sentence, a court “need not

robotically tick through the § 3553(a) factors.”              United States v.

                                       2
Helton, 782 F.3d 148, 153 (4th Cir. 2015) (internal quotation marks

omitted).      However, “[w]here the defendant or prosecutor presents

nonfrivolous reasons for imposing a different sentence than that

set forth in the advisory Guidelines, a district judge should

address the party’s arguments and explain why he has rejected those

arguments.”       United States v. Carter, 564 F.3d 325, 328 (4th Cir.

2009) (internal quotation marks omitted).              Such an explanation is

necessary to “promote the perception of fair sentencing” and to

permit “meaningful appellate review.”             Gall, 552 U.S. at 50.

       It   may   be    possible,    however,   for   an   appellate      court   to

evaluate      from     “[t]he    context   surrounding     a   district    court’s

explanation . . . both whether the court considered the § 3553(a)

factors and whether it did so properly.”              United States v. Montes-

Pineda, 445 F.3d 375, 381 (4th Cir. 2006).                     Where the record

clearly reveals that the court considered the parties’ arguments

and relevant evidence and the case is “conceptually simple,” the

law does not require a judge “to write more extensively.”                  Rita v.

United States, 551 U.S. 338, 359 (2007).

       Although        Mederos    correctly     asserts    that    the     court’s

explanation is devoid of any reference to his statistical disparity

argument, the record provides enough context for us to conclude

that    the    court     considered    the     argument    and    that    it   also

contemplated generally the need to avoid unwarranted sentence

disparities.         The court could have addressed in open court the

                                           3
statistical disparity argument raised exclusively in counsel’s

sentencing memorandum.   However, it was not required to do so, as

it provided an individualized and detailed explanation for its

denial of Mederos’ request for the statutory minimum sentence.

See, e.g., Rita, 551 U.S. at 356 (“Sometimes a judicial opinion

responds to every argument; sometimes it does not . . . . The law

leaves much, in this respect, to the judge’s own professional

judgment.”).

     Accordingly, we affirm the district court’s judgment.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                          AFFIRMED




                                 4